           Case 1:20-cv-10347-SLC Document 19 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TOMAS ORTEGA,

                               Plaintiff,

         -v-                                              CIVIL ACTION NO.: 20 Civ. 10347 (SLC)

                                                                          ORDER
230 A&M DELI-GROCERY INC., et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court has reviewed the parties’ submission (ECF No. 18) addressing whether the

settlement of this action is fair and reasonable under Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199 (2d Cir. 2015) (the “Cheeks Submission”). The Court is unable to determine from

the Cheeks Submission whether the Settlement Agreement was translated for Plaintiff Tomas

Ortega. (ECF No. 18-1 at 10).1 Accordingly, by Friday, April 16, 2021, Plaintiff’s counsel shall file

a letter clarifying whether a written Spanish language translation was provided to Plaintiff, or if

the Settlement Agreement was orally translated to Plaintiff, and if so, by whom.

Dated:         New York, New York
               April 9, 2021




1
 The Settlement Agreement includes the following language above Ortega’s signature: “Reconozco que
me han traducido al español las disposiciones anteriores./ I acknowledge that I have had the foregoing
provisions translated into Spanish.” (ECF No. 18-1 at 10).
                                                  1
Case 1:20-cv-10347-SLC Document 19 Filed 04/09/21 Page 2 of 2




                                  SO ORDERED


                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
